Newton, J.
Defendant Wardell Moore was charged in two separate informations with two separate and distinct assaults with intent to inflict a great bodily injury. A plea of *105guilty was entered to each charge. Separate appeals were taken but consolidated for hearing before this court as they involve identical issues and briefs. We affirm the judgment of the district court in each case.
The record discloses that defendant’s constitutional rights were explained to him. He thereafter waived the services of a lawyer and waived a preliminary hearing in each case. This was reaffirmed on his appearance in the district court. Defendant then waived the services of a lawyer in the district court and entered pleas of guilty in each case. At a later.appearance, he denied having entered the pleas of guilty, said he had no knowledge of it, and demanded a lawyer. At a still later date, the defendant appearéd with his attorney and received concurrent sentences. While the cases were pending, a psychiatric examination of defendant was had pursuant to an order of the court, entered on motion of defendant, and he was found to be mentally competent.
Defendant’s allegations that he was denied counsel and that his pleas of guilty were involuntary due to incompetency are frivolous and entirely lacking in merit.
The judgments of the district court are affirmed.
Affirmed.